Case: 12-20340       Document: 00512146680         Page: 1     Date Filed: 02/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 19, 2013
                                     No. 12-20340
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

LUCIO RIOS-VASQUEZ, also known as Jose Santos Cruz, also known as Lucio
Rios, also known as Santos Vasquez, also known as Lucio Rios Vasquez, also
known as Joseph Santos Vasquez, also known as Jose Cruz, also known as
Ernesto Salvador Rivera, also known as Jose Santos Ortiz, also known as Jose
Ortiz, also known as Jose S. Cruz, also known as Joseph S. Vasquez, also known
as Santos Rios-Vasquez, also known as Lucio Ortiz,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CR-840-1


Before KING, CLEMENT, and HAYNES, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Lucio Rios-Vasquez
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20340    Document: 00512146680     Page: 2   Date Filed: 02/19/2013

                                 No. 12-20340

Cir. 2011). Rios-Vasquez has not filed a response. We have reviewed counsel’s
brief and the relevant portions of the record reflected therein. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for appellate
review. Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                       2